DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
Status of the claims:  Claims 2-11 are currently pending.
Priority:  This application is a CON of 16/417,817 05/21/2019
16/417,817 is a CON of 15/090,773 04/05/2016 ABN
15/090,773 is a DIV of 14/814,030 07/30/2015 PAT 9487829
14/814,030 is a DIV of 14/111,715 04/29/2014 PAT 9476095
14/111,715 is a 371 of PCT/US2012/033207 04/12/2012
PCT/US2012/033207 has PRO 61/484,482 05/10/2011
PCT/US2012/033207 has PRO 61/476,150 04/15/2011.
IDS:  The IDS dated 2/23/22 was considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casbon et al. (US 2012/0071331).
Regarding claim 2, Casbon teaches:
A method for identifying a mutation in the same position in both strands of a double stranded DNA analyte molecule ([0085]: “statistical analysis can be used to determine whether a detected variation represents a mutation”; Fig. 3: double stranded template strands A and B; [0006]; [0027]; [0047]: genomic DNA; claims 1, 13) comprising: 
a) attaching a unique identifier nucleic acid sequence (UID) to a first end of each strand of a double stranded DNA analyte molecule to form two uniquely identified analyte single-stranded DNA fragments ([0005]: “Aspects of the present invention include methods and compositions for determining the number of individual polynucleotide molecules originating from the same genomic region of the same original sample that have been sequenced in a particular sequence analysis configuration or process. In these aspects of the invention, a degenerate base region (DBR) is attached to the starting polynucleotide molecules that are subsequently sequenced”; [0016]: “As one example, a user of the subject invention may use an asymmetric adapter to tag polynucleotides. An asymmetric adapter is one that, when ligated to both ends of a double stranded nucleic acid fragment, will lead to the production of primer extension or amplification products that have non-identical sequences flanking the genomic insert”; [0006]: “(1) attaching an adapter to starting polynucleotide”); 
b) amplifying both uniquely identified analyte single stranded DNA fragments to form two UID families each comprising a plurality of members ([0005]: “the starting polynucleotide molecules that are subsequently sequenced (e.g., after certain process steps are performed, e.g., amplification”; [0006]: “(3) amplifying the adapter-attached polynucleotides”); 
c) redundantly sequencing said plurality of members from each of said two UID families, wherein said redundantly sequencing comprises generating sequencing reads from each of said plurality of members in each of said two UID families ([0006]: “(4) sequencing a plurality of the amplified adapter-attached polynucleotides, where the sequence of the MID, the DBR and at least a portion of the polynucleotide is obtained for each of the plurality of adapter attached polynucleotides;”); 
d) grouping said sequencing reads from each of said two UID families based on their UIDs ([0006]: “(5) determining the number of distinct DBR sequences present in the plurality of sequenced adapter-attached polynucleotides from each sample to determine or estimate the number of starting polynucleotides from each sample that were sequenced in the sequencing step.”; [0076]-[0082]; [0081]: “the reads are grouped according to the 5′ and 3′ DBR sequences and the lineage of the parental molecule is traced.”); and 
e) identifying a mutation in the same position in both strands of said double stranded DNA analyte molecule when greater than 50% of said sequencing reads from both of said two UID families share said mutation at said same position ([0085]: “statistical analysis can be used to determine whether a detected variation represents a mutation”; “variations can include specific base changes, deletions, insertions, inversions, duplications, etc., as are known in the art. DBRS may be employed to tag the polynucleotides”; [0076]: DBR tagging of a double-stranded template, Table I; [0080]: Fig. 3; [0082]: “accuracy of allele calling/copy number determination”).
Although Casbon teaches attaching DBRs (corresponding to the instant claim’s UID) to a polynucleotide, amplification, sequencing, grouping, and identifying a mutation, Casbon does not specifically teach the statistical threshold of “greater than 95% of said sequencing reads” of the instant claims.  However, in determining whether a detected variation was in fact due to a mutation or error one of ordinary skill in the art would reasonably consider varying statistical thresholds as confidence limits which is routine in the art and because Casbon describes such confidence determinations ([0052]; [0070]-[0072]; [0085]).  Furthermore, one of ordinary skill in the art would reasonably consider a mutation present if 100% of reads share a mutation.   In addition, although Casbon does specifically refer to “UID families” as in the instant claims, Casbon does teach tracing the origin of the read nucleic acids ([0081]: “the reads are grouped according to the 5′ and 3′ DBR sequences and the lineage of the parental molecule is traced.”).  One of ordinary skill in the art would understand that Casbon’s asymmetric adapter DBRs would provide the same groupings including the identification of the corresponding sequence with a confidence level ([0045]: “a DBR in polynucleotides undergoing sequencing analysis finds use in a variety of genetic analyses, including increasing the confidence of allele calling by providing a mechanism to determine a statistical value for an allele call”; [0052]: “DBRs also allow for the identification of potential sequencing or amplification errors that negatively impact genetic analysis if undetected.”; [0057]: “DBRs that can both (1) assign sample identify and (2) trace/count molecules”).   Therefore, one of ordinary skill in the art following the teaching Casbon would have a reasonable expectation of success in arriving at the claimed invention.
Regarding claims 3-5, wherein said nucleotide sequencing reads are at least 31, at least 73, or are between 36 and 73 bases in length, Casbon teaches examples of nucleotides that are 
Regarding claim 6, wherein said at least 50%  is at least 95%, one of ordinary skill in the art would reasonably consider varying statistical thresholds as confidence limits which is routine in the art and because Casbon describes such confidence determinations ([0052]; [0070]-[0072]; [0085]). See MPEP 2144.05.
Regarding claims 7 and 8, wherein said plurality of members in each of said two UID families comprises at least 5 members or at least 10 members, Casbon teaches amplification ([0005]-[0006], [0026]) including a number of cycles ([0073]-[0076], [0096]) that one of ordinary skill in the art would expect to result in an increasing number of members and arrive at the claimed invention.
Regarding claims 9 and 10, wherein said attaching is performed by ligation or polymerase chain reaction, Casbon teaches such well known attachment techniques ([0045]: “The DBR may be added to a polynucleotide in any convenient manner, including as part of an adapter (or pool of adapters) attached to the poly nucleotides being sequenced, e.g., the DBR can be in an adapter that also includes a sequencing primer site, or the DBR may be present in a nucleic acid synthesis primer, e.g., a PCR primer, such that the DBR is added to a target polynucleotide when the primer is used in a polymerization reaction.”; [0016]) such that one of ordinary skill in the art would consider them and arrive at the claimed invention.  
Response
Applicant argues that Casbon does not teach grouping said sequencing reads as in the claims.  This argument is not persuasive because Casbon teaches determining the number distinct DBR reads ([0006]: “determining the number of distinct DBR sequences present”) which is equivalent to grouping of the reads including based on the DBR/UID sequences ([0076]-[0082]; [0081]: “the reads are grouped according to the 5′ and 3′ DBR sequences and the lineage of the parental molecule is traced.”).  In addition, one of ordinary skill following the teaching of Casbon would have understood that the purpose of adding a DBR is to identify sequencing reads in the same manner as in the instant claims. 
Applicant argues that Casbon does not teach identifying a mutation in the same position in both strands.  Casbon teaches DBR tagging of a double-stranded template and determining the sequence of each strand combined with statistical analysis to determine whether a variation is a mutation ([0085]: “statistical analysis can be used to determine whether a detected variation represents a mutation”; “variations can include specific base changes, deletions, insertions, inversions, duplications, etc., as are known in the art. DBRS may be employed to tag the polynucleotides”; [0076]: DBR tagging of a double-stranded template, Table I; [0080]: Fig. 3; [0082]: “accuracy of allele calling/copy number determination”; ).  One of ordinary skill in the art would have understood that Casbon’s technique would identify a mutation, including the particular strand, and whether it was present on both strands ([0076]-[0082]).  One of ordinary skill in the art utilizing Casbon’s statistical analysis would reasonably consider variable thresholds of confidence (i.e. one of ordinary skill in the art would consider 100% consistent reads as conclusive of the presence of a mutation) in determining whether a mutation was present on both strands and arrive at the claimed limitation.  Thus, the argument is not persuasive.
Thus, none of Applicant’s arguments are persuasive and the rejection is maintained.

Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casbon et al. (US 2012/0071331) in view of Rotter (WO2009152928, machine translation) and McClosky et al. (US 2007/0020640).
Claims 2-10 are rejected as obvious over Casbon as detailed supra and incorporated herein.   In addition, these claims are also rendered obvious further in view of Rotter and McClosky because they are all to detailed genetic analysis using sequencing techniques similar to that of the claimed invention which one of ordinary skill in the art would reasonably consider in combination and arrive at the claimed invention.
Regarding claim 11, wherein prior to said amplifying, the double stranded DNA analyte molecule is treated with bisulfite to convert unmethylated cytosine bases to uracil, Rotter (p. 22: “For the analysis of the methylation state of a genomic DNA, a comparison between samples of bisulfite-treated and optionally also non-treated DNA is often made. The bisulfite treatment causes the transformation of unmethylated cyctosin into uracil, but methylated cytosine remains unchanged. The uracil is sequenced to thymine and so on in subsequent polymerization reactions”) and McClosky ([0092]-[0100]) teach bisulfite treatment for methylation state analysis which is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in the combination of the prior art particularly due to the fact that they are in the same field of endeavor detailed sequence analysis and arrive at the claimed invention.
Response
Applicant cites the same arguments as addressed in the 35 USC 103 rejection supra.  These arguments are not persuasive as detailed above.  Applicant’s argument is not persuasive and the rejection is maintained. 

Conclusion
The claims are not in condition for allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639